DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Response to Arguments


With regard to claims 1-3, 5-9, applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Applicant states Hidayat teaches away from classifying based upon application type.  Examiner respectfully disagrees with the applicant. Hidayat discusses SST values given to each slice/service such as enhanced Mobile Broadband (eMBB), Ultra-Reliable and Low Latency Communication (URLLC), and Massive Internet of Things (MIoT) (paragraphs [0051]-[0053]), which are given SST values 1, 2, and 3, as shown in Figure 5, and discusses priority information (paragraphs [0054]-[0059] and Figure 6).” Furthermore, paragraphs 30-32 explicitly states data flows (packets) are classified by slice/ service type (SST) and priority.   In paragraph 61-62, switch checks header to see if the packets is a video stream, a control signal, content data based SST and priority information.  Thus, the examiner views the service type as application type.    
 [0031] For example, a data flow having an SST type of 1, a type of service (“TOS”) value of 4 indicating a priority level, and a latency budget of 100 ms is allocated to the slice 1 suitable for high speed and large capacity. Regardless of a terminal from which the data flow is sent, the slice 1 is used for a packet classified into the same group as the data flow.
[0032] A data flow having an SST type of 2, a TOS value of 4, and a latency budget of 100 ms is allocated to the slice 2 suitable for ultra-reliable and low-latency communication. Regardless of a terminal from which the data flow is sent, the slice 2 is used for a packet classified into the same group as the data flow.

[0057] Every generation of a data flow, the grouping control unit 511 refers to the priority information and specifies the priority of the data flow. The priority may be judged primarily on the basis of the TOS value. Different information such as the 5QI value, the resource type, and the latency budget may be used instead of or together with the TOS value.
 [0061] The header checker 111 checks the header of each packet received from the client side. For example, a video stream having a service type of eMBB (SST value of 1), a control signal for autonomous driving having a service type of URLLC (SST value of 2), content data having a service type of MIoT (SST value of 3), and the like are input into the transmission apparatus 2A.

For at least the reasons stated above, the examiner maintains 103 rejections of claims 1-3, 5-9.
Since , claim 1 states the plurality of packets are originated by a single application, thus, each of plurality of packets have same application type of the single application.  The claim does not state the single application has two or more application types. 

 



With regards to claims 10-15 , applicant’s arguments, filed 8/15/2022, with respect to  35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection based on Ahmad and Tervonen for of claims 10-15 has been withdrawn. 

Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Applicant states Ahmad or Tervonen taken individually or in combination teaches or suggests modifying the weight based upon the distance or proximity between the user and the IHS. The examiner respectfully disagrees with the applicant.  The examiner thanks the applicant for acknowledging that Ahmad teaches a proximity sensor (see paragraph 39).  However, Ahmad discloses Proximity service per packet priority (PPPP) for application or service (paragraph 73) and PPPP can used differentiate QOS settings (paragraph 78). Therefore, Ahmad discloses a process of weight modification based on proximity between the user and HIS (see paragraphs 85-87).

 [0073] Instead of supporting a QFI based mechanism, some legacy architectures may rely on a Proximity Service (ProSe) Per Packet Priority (PPPP) mechanism which only provides 8 distinct priority levels, which may or may not be enough to support QoS differentiation for all application types. Therefore, one QoS mechanism, for example, a QFI-based mechanism may be employed for one particular service, while another QoS mechanism, for example, a PPPP mechanism may be used for another service or application. A WTRU may make a determination as to which QoS mechanism to employ, based on application layer information and information of a QoS policy configuration.

[0078] As shown in FIG. 3, WTRU A 302 is a vehicle, WTRU B 304 is a vehicle, WTRU C 306 may be a WTRU of a pedestrian and WTRU D 308 may be stationary. Each WTRU 302-308 may be in communication with each other via a PC5 interface 310-314 which may provide for QoS handling for V2X communication. In an EPC system, such as the architecture of FIG. 2, a ProSe Per Packet Priority (PPPP) mechanism may be used to differentiate QoS settings for various V2X messages. The application layer may set the PPPP for each V2X message when passing it to a lower layer for transmission. It should be noted that the mapping of application layer V2X message priority to PPPP may be configured on the WTRU. The setting of the PPPP value should reflect the latency required in both the WTRU and the eNB or gNB. For example, a low packet delay budget (PDB) may be mapped to a high PPPP value.

[0087] FIG. 4B is a table 430 illustrating PSIDs and corresponding priority levels. The table 430 may be organized based on a PSID #432 and may indicate a QoS value or priority 434 corresponding to the PSID #432. For example, PSID 1 436 should have a PPPP priority level of 2 438; PSID 2 440 should have a QFI priority level of 23 442; PSID 3 444 should have a QFI priority level of 7 446; PSID 4 448 should have a PPPP priority level of 6 450; and PSID 5 452 should have a QFI priority level of 44 454.



For at least the reasons stated above, the examiner maintains 103 rejections of claims 16-20 and 22.



Claim Rejections - 35 USC § 103




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hidayat et al. (US 2020/0396745) in view of Trivisonno et al. (US 2020/0383006).

With regard to claims 1, Hidayat teaches: An Information Handling System (IHS) (See figure 7) , comprising: 
a processor (paragraph 60: network processor); and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (paragraphs , cause the IHS to: 
receive a plurality of packets  (paragraphs 38-39, 61-62 and 71: receives packets from a terminal)  originated by a single application; 
classify each of the plurality of packets into one of a plurality of network slices based upon application type of the application and network parameters of the application (paragraphs 38-39, 58--62 and 71-72: check packet header to determine parameter information (resource type, latency budget and SST) associated with a multiple slices  ) ,  wherein each packet classification comprises at least one of: video, voice, background, or best effort (paragraphs 31-32,51-59, 61-62), and
wherein each of the network slices is associated with a weight (57-58,61, 75-76 and 83);

    PNG
    media_image1.png
    580
    867
    media_image1.png
    Greyscale

 and 
for each given packet among the plurality of packets, add a weight to a header portion of the given packet, wherein the weight corresponds to the given packet's classification (Marking unit (add QoS parameter for SST1, SST2) or add new header for SST3: paragraphs  60-66 and 71-77).  

    PNG
    media_image2.png
    757
    600
    media_image2.png
    Greyscale

Although figure 3 shows multiple terminals, Hidayat discloses terminal can be client or server (paragraph 38).  Thus, it does not explicitly show the plurality of packets originated by a single application.  
Trivisonno discloses a device can support multiple QOS levels for a session or a single application (see figure 3, paragraph 79).  Similar to Hidayat, the QoS levels are associated with  5QI values for preferred transmission (Tri: paragraph 130).

    PNG
    media_image3.png
    435
    690
    media_image3.png
    Greyscale

Since both inventions deal with transmission IOT traffic using new QOS parameters,  it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to receive a plurality of packets originated by a single application as taught by Trivisonno in the system of Hidayat in order to improve network efficiency (Trivisonno: paragraph 67).



With regard to claim 2, Hidayat teaches:  wherein each of the plurality of network slices has a different quality-of-service (QoS) capability (see figure 5 and figure 6: paragraphs 51-59).  

With regard to claim 3, Hidayat teaches: wherein the application has a QoS requirement and wherein the weight modifies the QoS requirement for the given packet (paragraphs 51-59).  

    PNG
    media_image4.png
    470
    862
    media_image4.png
    Greyscale

With regard to claim 5, Hidayat teaches: wherein the network parameters comprise at least one of: maximum throughput, average throughput, low time-between packets, average time-between packets, packet size, type of protocol, or header parameters (paragraphs 51-59).   



Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hidayat and Trivisonno applied to claims 1 above, and further in view of Yang et al. (US 2020/0296615).

With regard to claim 6: Although Hidayat discloses performs packet (data flow) classification (paragraphs 30-32), it does not explicitly the algorithm for classification.  Thus, the system of Hidayat and Trivisonno fails to teach the classification is based upon a machine learning (ML) algorithm that receives a packet and associates the packet with a corresponding network slice based upon previously collected network parameters.  

Similar to the system of Hidayat, Yang split traffic into different network slices based on their profile/parameters/category (See figure 8).  Yang explicitly teaches the step of using machine learning classifier to classify devices into network slices (paragraphs 28 and 61). 
Furthermore, in some implementations, the UE device categories may include a category associated with a particular private network identifier. Thus, a UE device attribute category may correspond to a category of UE devices associated with a particular private network and/or service provider. In some implementations, UE devices may be classified into network slices using a machine learning classifier.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use machine learning classifier to perform the algorithm of associates a packet with corresponding network slice as taught by Yang in the system of Hidayat and Trivisonno in order to improve network coverage and capacity (Yang: paragraph 21).  


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hidayat and Trivisonno applied to claims 1/10/16 above, and further in view of Wang (US 2021/0037542).

With regard to claim 7, Although Hidayat discloses the network slice can be grouped on a virtual local network-ID  (VLAN-ID) (paragraph 49), it does not explicitly state that VLAN is a VPN for network slices.  Thus, the system of Hidayat and Trivisonno fails to teach the step of transmitting the given packet over a selected link of a multi-link Virtual Private Network (VPN), wherein the link is selected based upon the weight.  
Similar to the system of Hidayat, Yang discloses a network having one session (service/application) sharing a plurality of network slices (see figure 4 and paragraphs 90-94).  Yang also discloses the 5G core network will transmit the different QOS flows over a plurality of network slices through a tunnel or VPN (paragraphs 64, 95, and 120).  
Embodiment 2: Introduce a Mechanism that a Plurality of Network Slices Share One PDU Session 
[0090] In an embodiment of this application, network slices that support sharing of a PDU session may be introduced, that is, establishment of a plurality of network slices is carried by using the same PDU session. One of preconditions of using this solution is that AMFs corresponding to different V2X use cases/network slices are the same, and UPFs corresponding to different V2X use cases/network slices are the same as well. 
 [0095] In an embodiment of this application, as shown in FIG. 4, after establishing one PDU session for a plurality of pieces of S-NSSAI, different V2X use cases/network slices may establish different QoS flows. A 5G core network device may isolate different QoS flows from each other through a GTP-U tunnel, a VPN or a bandwidth management mechanism. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use VPN to transmit QOS flows over a plurality of network slices as taught by Wang in the system of Hidayat and Trivisonno in order to improve network coverage and capacity (Wang: paragraphs 03 and 26: increase number of vehicles in 5G ).  

    PNG
    media_image5.png
    322
    680
    media_image5.png
    Greyscale

With regard to claim 8, Hidayat teaches:  wherein the multi-link Virtual Private Network (VPN) is established, at least in part, over a fifth generation (5G) technology cellular network (paragraphs 03-04, 35 and 54: 5G network.  Wang also teaches 5G network).  
With regard to claims 9, Hidayat teaches:  wherein the program instructions, upon execution, cause the IHS to, for each given packet among the plurality of packets, add a reliability attribute to another header portion of the given packet, wherein the reliability attribute adds flexibility to the selection of the link based upon the weight (paragraphs 63 and 71).  









Claims  16-17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2021/0084542) in view of Tervonen et al. (US 2021/0359912).

With regard to claim 16, Ahmad teaches: A method, comprising: 
receiving context information from sensors coupled to an Information Handling System (IHS), wherein the context information includes, at least in part, a distance or proximity between a user and the HIS (paragraphs 39 and 96: 
[0039]… The peripherals 138 may include one or more sensors. The sensors may be one or more of a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor, a time sensor; a geolocation sensor, an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, a humidity sensor and the like.);
 receiving a plurality of packets originated by a single application (paragraphs 86-91, and 100-101); 
classifying each of the plurality of packets into one of a plurality of network slices based upon network parameters of the application and the context information (paragraphs 86-96, and 100-101), wherein each of the network slices is associated with a weight (paragraphs 86-96); for each given packet among the plurality of packets, adding a weight to a header portion of the given packet (paragraphs 86-91, and 100-101), 
wherein the weight corresponds to the given packet's classification (paragraphs 86-91, and 100-101);
wherein the weight is modified based upon the distance or proximity between the user and the IHS (See paragraphs 73, 78, 84-90)

 and 
transmitting the given packet over a fifth generation (5G) technology cellular network (see step 610 in figure 6: paragraphs 100-101 and also see figure 3 for 5G network for V2X: paragraphs 77-78). 

    PNG
    media_image6.png
    262
    366
    media_image6.png
    Greyscale


Although Ahmad teaches the mobile device sending a marked QFI packet to  RAN node (See figure 6: paragraph 100-101) and the QFIs are mapped to service identifiers, Ahmad does not explicitly teach PSIDs are network slices. 

Similar to Ahmad, Tervonen teaches a mobile device service type manager to classify data types from application processor (See paragraph 107, see figure 9).  Tervonen also discloses a different data types are associated with different network slices (paragraph 59) and QoS parameters are used to differentiate network slices (paragraph 81). Thus, network slices are mapped to different QoS levels.

    PNG
    media_image7.png
    511
    403
    media_image7.png
    Greyscale

Since both inventions deal with transmitting data based on QOS parameters,  it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to map the QoS parameters of traffic to one of one of a network slices as taught by Tervonen in the PSID and QoS mapping system of Ahmad in order to improve latency and reliability in end-to-end network  (Tervonen: paragraph 02).

With regard to claim 17, Ahmad teaches: wherein each of the plurality of network slices has a different quality-of-service (QoS) capability, wherein the application has a QoS requirement and wherein the weight modifies the QoS requirement for the given packet, wherein each packet classification comprises at least one of: video, voice, background, or best effort, and wherein the network parameters comprise at least one of: maximum throughput, average throughput, low time-between packets, average time-between packets, packet size, type of protocol, or header parameters (paragraphs 28, 86-88 and  96-101)

With regard to claim 19: Although Ahmad teaches the mobile device sending a marked QFI packet to  RAN node (See figure 6: paragraph 100-101) and the QFIs are mapped to service identifiers, Ahmad does not explicitly teaches transmit the given packet over a selected link of a multi-link Virtual Private Network (VPN), wherein the link is selected based upon the weight.
Similar to Ahmad, Tervonen teaches a mobile device service type manager to classify data types from application processor (See paragraph 107, see figure 9).  Tervonen also discloses a different data types are associated with different network slices (paragraph 59) and QoS parameters are used to differentiate network slices (paragraph 81). Thus, network slices are mapped to different QoS levels. Furthermore, the communication between mobile device and network element be transmitted through a PLMN or private network (paragraphs 57 and 70). 
Since both inventions deal with transmitting data based on QOS parameters,  it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to map the QoS parameters of traffic to one of one of a network slices and transmitted the network slice to network via multi-link Virtual Private Network (VPN) as taught by Tervonen in the PSID and QoS mapping system of Ahmad in order to improve latency and reliability in end-to-end network  (Tervonen: paragraph 02).

With regard to claim 20, Ahmad teaches: further comprising, for each given packet among the plurality of packets, add a reliability attribute to another header portion of the given packet, wherein the reliability attribute adds flexibility to the selection of the link based upon the weight  (paragraphs 86-88 and 96-101:  
For example, vehicle platooning, advanced driving, extended sensors, and remote driving applications may each have an associated latency, data rate, reliability % or any other priority information. This information may prove useful when determining whether to apply a PPPP or QFI mechanism.). 

With regard to claim 22, Ahmad teaches: wherein the weight is modified based on the distance between the user and the IHS relative to a threshold distance  (see figure 3 and paragraphs 78 and 82 : mobile device only used PC5 interface to communicate with other close/near/within range to other mobile devices. 
[0078] As shown in FIG. 3, WTRU A 302 is a vehicle, WTRU B 304 is a vehicle, WTRU C 306 may be a WTRU of a pedestrian and WTRU D 308 may be stationary. Each WTRU 302-308 may be in communication with each other via a PC5 interface 310-314 which may provide for QoS handling for V2X communication. In an EPC system, such as the architecture of FIG. 2, a ProSe Per Packet Priority (PPPP) mechanism may be used to differentiate QoS settings for various V2X messages. The application layer may set the PPPP for each V2X message when passing it to a lower layer for transmission. It should be noted that the mapping of application layer V2X message priority to PPPP may be configured on the WTRU. The setting of the PPPP value should reflect the latency required in both the WTRU and the eNB or gNB. For example, a low packet delay budget (PDB) may be mapped to a high PPPP value.
[[0082] For certain V2X services in 5G, the existing PPPP mechanism with eight (8) priority levels may not be enough to support QoS differentiation. Certain enhancements may therefore be useful to allow the new QoS requirements of V2X traffic or other device to device type traffic to be conveyed from the application layer to the AS layer. Examples provided illustrate procedures performed by the WTRU to determine whether one or more additional QoS mechanisms are required. The examples further illustrate an application of an advanced 5G QoS differentiation mechanism for V2X communication. Such advanced 5G QoS differentiation may be applied over the PC5 interface.) .



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Tervonen applied to claims 10/16 above, and further in view of  Yang et al. (US 2020/0296615).

With regard to claim 18: Although Ahmad and Tervonen discloses performs application data traffic mapping to QoS/QFI policy based on data type, the system of Ahmad and Tervonen does not explicitly the algorithm for classification.  Thus, the system of Ahmad and Tervonen fails to teach the classification is based upon a machine learning (ML) algorithm that receives a packet and associates the packet with a corresponding network slice based upon previously collected network parameters.  
Similar to the system of Ahmad and Tervonen, Yang split traffic into different network slices based on their profile/parameters/category (See figure 8).  Yang explicitly teaches the step of using machine learning classifier to classify devices into network slices (paragraphs 28 and 61). 
Furthermore, in some implementations, the UE device categories may include a category associated with a particular private network identifier. Thus, a UE device attribute category may correspond to a category of UE devices associated with a particular private network and/or service provider. In some implementations, UE devices may be classified into network slices using a machine learning classifier.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use machine learning classifier to perform the algorithm of associates a packet with corresponding network slice as taught by Yang in the system of Ahmad and Tervonen in order to improve network coverage and capacity (Yang: paragraph 21).  

Allowable Subject Matter









Claims 10-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/19/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419